Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “NON-TRANSITORY COMPUTER-READABLE RECORDING MEDIUM HAVING A SUPPORTING PROGRAM, INFORMATION PROCESSING APPARATUS WITH AN OPERATING SYSTEM HAVING A GENERAL-USE PRINTING PROGRAM AND PRINTING METHOD” [Closest Prior Art: Furuya (US-2006/0082802): Figs 13, 14, 15A (S15-5, S15-14, S15-13), 15B, par 0045, 0048, 0105, 0111, 0117, 0128-0132, 0134-0136; Sweet et al. (US-2011/0194140): par 0037, 0039, 0047-0050; Shimizu (US-2017/0318167): par 0037, 0039, 0047-0050; Miyata (US-8,624,117): col 3, line 20-col 5, line 3, col 6, line 48-col 8, line 20; Xiao (US-8,314,950): Figs 3-5, col 6, line 39-col 8, line 43].
In response to the Office Action mailed on 5/11/2022, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: page 10], independent claims 2 and 8 are allowed for the reasons followed:
Furuya in view of the prior art searched and/or cited including Sweet, Shimizu, Miyata, and Xiao does not teach nor render obvious the combination of limitations including “A non-transitory computer-readable recording medium for an information processing apparatus, the information processing apparatus having a display, a controller, and a general-use printing program being implemented in an operating system of the information processing apparatus, the information processing apparatus being configured to communicate with a printer, the non-transitory computer-readable recording medium containing computer-executable programs realizing a supporting program corresponding to the printer, the computer-executable programs being different from the general-use printing program, wherein the general-use printing program implemented in the operating system is configured to: receive a print instruction to cause the printer to execute printing of an image; generate print data based on the received print instruction; and output the generated print data, wherein, in response to the general-use printing program receiving the print instruction to cause the printer to execute printing of the image, the computer-executable programs cause, when executed by the controller, the information processing apparatus to perform: determining an error occurred in the printer based on status information obtained from the printer; and controlling a display content to be displayed on the display based on whether or not the status information obtained from the printer include first information to which the general-use printing program is not adapted” as recited in independent claim 2 [similar information processing apparatus claim 8].
Dependent claims 3-7 and 9 are allowed for being dependent on allowable independent claim 2.
Therefore, claims 2-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677